                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )         Case No. CR-00-155-G
                                              )
BLAKE HANKINS STOVER,                         )
                                              )
       Defendant.                             )

                                         ORDER

       In 2001, Defendant was convicted after a jury trial of various drug trafficking

crimes, including as relevant here the crime of using a firearm during and in relation to a

drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A). For this crime—referred

to as Count Two in the Judgment—Defendant was sentenced to 60 months in prison. In

2002, the sentence imposed by this Court was affirmed by the Court of Appeals for the

Tenth Circuit. See United States v. Stover, 57 F. App’x 351, 352 (10th Cir. 2002).

       In 2004, Defendant filed a motion to vacate his sentence under 28 U.S.C. § 2255

alleging ineffective assistance of appellate counsel (Doc. No. 345). The Court denied the

motion (Doc. No. 377), and the Tenth Circuit Court of Appeals denied Defendant’s request

for a certificate of appealability. See United States v. Stover, 292 F. App’x 755, 757 (10th

Cir. 2008). In 2011, the Tenth Circuit Court of Appeals denied Defendant’s request for

leave to file a second or successive motion under 28 U.S.C. § 2255 (Doc. No. 424). See

28 U.S.C. § 2255(h).
       On May 20, 2019, Defendant filed the present Motion (Doc. No. 497), in which he

asks this Court for leave to file a second or successive motion under 28 U.S.C. § 2255,

asserting “that he has obtained newly discovered evidence that proves his actual innocence

as to Count Two.” Def.’s Mot. (Doc. No. 497), at 1.

       According to his Motion, Defendant’s Count Two conviction was predicated on

testimony from Gary Cooksey that Defendant gave Cooksey two eightballs of

methamphetamine in exchange for a $95 profit earned from a gun sale. Specifically,

Cooksey testified that Defendant redeemed a rifle owned by Cooksey from a local pawn

shop for $455 and subsequently sold it to Pence for $550. Defendant retained the $95 profit

and, in exchange, supplied Cooksey with methamphetamine. As relevant to the present

Motion, Cooksey testified that “Pence gave Stover a check in the amount of $550 for the

rifle.” Id. at 2.

       Defendant’s “newly discovered evidence” consists of Pence’s bank account records,

which allegedly show “no check written to [Defendant] for any amount of money, much

less one for $550 for a gun as alleged by Cooksey.” Id. at 4. Defendant argues that this

evidence “proves his actual innocence as to Count Two” and should have been

“subpoenaed to ascertain whether a check was written to Stover for the rifle at issue.” Id.

at 1, 4. Relatedly, Defendant complains that “Mr. Pence was never questioned by anyone

prior to [his] trial.” Id. at 4. He contends that “[t]he failure . . . to question Mr. Pence and

investigate exonerating evidence on [Defendant’s] behalf completely derailed the mission

to protect [Defendant] of being convicted of a crime which he should have never been

convicted of.” Id.


                                               2
       A federal prisoner seeking to file a second or successive motion under § 2255 must

first obtain an order from a panel of “the appropriate court of appeals . . . authorizing the

district court to consider the application.” 28 U.S.C. §§ 2244(b)(3)(A)-(B), 2255(h); see

also In re Cline, 531 F.3d 1249, 1250 (10th Cir. 2008).1 This requirement “transfers from

the district court to the court of appeals a screening function which would previously have

been performed by the district court.” Felker v. Turpin, 518 U.S. 651, 664 (1996). Because

this Court “is not authorized to grant leave to file a successive § 2255 petition,” Defendant’s

Motion is misdirected. United States v. Verdin-Garcia, No. 05-20017-01-JWL, 2016 WL

11585362, at *1 (D. Kan. June 28, 2016).

       The resulting question is whether to dismiss Defendant’s Motion for lack of

jurisdiction or transfer it to the Tenth Circuit for authorization pursuant to 28 U.S.C. §

1631. Section 1631 provides that, where jurisdiction is lacking, a federal court “shall, if it

is in the interest of justice” transfer the action to a court where the action “could have been

brought.” 28 U.S.C. § 1631. The statute, as interpreted by the Tenth Circuit, “‘grant[s]

the district court discretion in making a decision to transfer an action or instead to dismiss

the action without prejudice.’” In re Cline, 531 F.3d at 1251 (quoting Trujillo v. Williams,

465 F.3d 1210, 1222-23 (10th Cir. 2006)). To assist it in making that determination, the



1
  “Section 2255(h) requires a federal prisoner seeking authorization to demonstrate that his
proposed claims either depend on ‘newly discovered evidence that, if proven and viewed
in light of the evidence as a whole, would be sufficient to establish by clear and convincing
evidence that no reasonable factfinder would have found [him] guilty of the offense,’ §
2255(h)(1), or rely upon ‘a new rule of constitutional law, made retroactive to cases on
collateral review by the Supreme Court, that was previously unavailable,’ § 2255(h)(2).”
In re Cline, 531 F.3d at 1250.


                                              3
Court ORDERS Plaintiff United States to respond to Defendant’s Motion (Doc. No. 497)

within 21 days of this Order.

      IT IS SO ORDERED this 30th day of May, 2019.




                                         4
